PER CURIAM.
Defendant was found guilty by a district court jury of simple robbery, Minn.Stat. § 609.24 (1978), and was sentenced by the trial court to a 5-year prison term and a fine of $2,000, with $1,000 of the fine to be suspended if defendant made restitution. The sole issue on this appeal from judgment of conviction is whether the evidence of defendant’s guilt was legally insufficient. There is no merit to this contention. The victim, an employee of a gas station, was robbed as he was about to deposit the day’s receipts in a bank night depository. A couple months earlier the victim had worked with defendant on a daily basis at another gas station owned by the same company and he easily recognized the robber as defendant, even though the robber was wearing a ski mask. There also was strong circumstantial evidence of defendant’s guilt.
Affirmed.